                                                 Case: 1:20-cv-01404 Document #: 8-2 Filed: 03/09/20 Page 1 of 2 PageID #:29
                                Return Date: No return date scheduled
                                Hearing Date: No hearing scheduled
                                Courtroom Number: No hearing scheduled
                                Location: No hearing scheduled                                                                         FILED
                                                                                                                                       2/21/2020 5:01 PM
                                                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                           DOROTHY BROWN
                                                                                                                                       CIRCUIT CLERK
                                                                     COUNTY DEPARTMENT, LAW DIVISION                                   COOK COUNTY, IL
FILED DATE: 2/21/2020 5:01 PM 2020L002129




                                                                                                                                       2020L002129
                                             ELAINE KERN,                                     )
                                                                                             )                                         8583351
                                                                     Plaintiff,              )
                                                                                             )
                                                              V.                             )        No.    20 L 2129
                                                                                             )
                                                                                             )
                                             DZAVAD KRSO and                                 )
                                             BLUESTAR SERVICES LLC,                          )
                                                                                             )
                                                                     Defendants.             )


                                                 EMERGENCY MOTION TO APPOINT SPECIAL PROCESS SERVER AND
                                                        CONDUCT LIMITED PRELIMINARY DISCOVERY

                                                   Petitioner, ELAINE KERN, through her attorneys, CAVANAGH LAW GROUP, moves

                                            this Honorable Court for leave to appoint UNITED PROCESSING, INC. (License No. 117-

                                            001101), a detective agency, as Special Process Server, said person being duly qualified under

                                            the laws of this State to act in such capacity, for the purpose of serving Summons on Defendant,

                                            BLUESTAR SERVICES LLC, and Conduct Limited Preliminary Discovery and in support

                                            thereof states as follows:

                                                    1.    The instant lawsuit was filed on February 20, 2020 and arises out of a motor

                                            vehicle collision which occurred on April 30, 2018 where the Plaintiff was seriously injured

                                            when a semi-truck believed to owned by Defendant, BLUESTAR SERVICES LLC, and

                                            operated by Defendant, DZAVAD KRSO, rear-ended the vehicle Plaintiff was driving.

                                                    2.        It is expected that the applicable statute of limitations for this claim expires on

                                            April 30, 2020.

                                                    3.        Plaintiff now seeks leave to issue written discovery (limited Interrogatories and

                                            Rule 214 Requests to Produce) to confirm the identity of responsible parties, such as the owner

                                                                                                  1                                   PLAINTIFF'S
                                                                                                                                  b     EXHIBIT
                                                                                                                                           a
                                                 Case: 1:20-cv-01404 Document #: 8-2 Filed: 03/09/20 Page 2 of 2 PageID #:30




                                              of the truck, the company who was employing the defendant driver, whether any bills of lading

                                              exist for the truck on the date of the incident, what goods the truck was hauling and what
FILED DATE: 2/21/2020 5:01PM 2020L002129




                                              company hired the truck to haul the aforementioned goods; all before the expiration of the 2-

                                              year statute of limitations.

                                                    5.      This information is pertinent to Plaintiff's case and Plaintiff would be severely

                                            prejudiced if she did not receive this information that Plaintiff believes is in the control and

                                            possession of Defendants.

                                                   6.      Thus, Plaintiff seeks leave to issue this limited preliminary discovery instanter, and

                                            respectfully requests the court set an expedited schedule for Defendants to answer the limited

                                           discovery.

                                                     WHEREFORE, Petitioner respectfully requests that UNITED PROCESSING, INC.

                                            (License No. 117-001101), a detective agency, be appointed as Special Process Server, said

                                            person being duly qualified under the laws of this state to act in such capacity and that Plaintiff

                                            be granted leave to conduct limited preliminary discovery.




                                                                                                                 AttorneyGZlaintiff
                                           Sean P. Kelly
                                           CAVANAGH LAW GROUP
                                           161 N. Clark St.
                                           Suite 2070
                                           Chicago, IL 60601
                                           (312) 425-1900
                                           law@CavanaghLawGroup.com
                                           spk@CavanaghLawGroup.com
                                           Firm I.D.: 45381




                                                                                            2
